OPINION — AG — QUESTION: "DO THE PROVISIONS OF ARTICLE V, SECTION 47, OF THE CONSTITUTION OR ANY OTHER PROVISIONS OF THE OKLAHOMA CONSTITUTION DIRECTLY PROHIBIT ENACTMENT BY THE STATE LEGISLATURE OF LEGISLATION HAVING AS ITS OBJECT THE ESTABLISHMENT OF A GENERAL RETIREMENT SYSTEM FOR STATE OFFICERS AND EMPLOYEES OR, IF NO SUCH PROHIBITION EXISTS, DOES THE OKLAHOMA CONSTITUTION INCLUDE PROVISIONS WHICH WOULD RENDER SUCH LEGISLATION NULL AND VOID?" — NEGATIVE CITE: OPINION NO. APRIL 30, 1959 — WILSON (W. H. JOHNSON)